



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Humoud, 2015 ONCA 600

DATE: 20150904

DOCKET: C59242

Laskin, Hourigan and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ahmed Humoud

Appellant

Diane Condo, for the appellant

Xenia Proestos, for the respondent

Heard and released orally: August 27, 2015

On appeal from the conviction entered on December 16,
    2013 by Justice David Paciocco of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant appeals his convictions for trafficking in crack cocaine
    and possession of the proceeds of crime. The sole issue at trial was
    identification. The trial judge gave thorough reasons in which he explained in
    detail the identification evidence that he accepted and relied on and that
    evidence he did not rely on.

[2]

On appeal, the appellant submits that the trial judge misapprehended
    material evidence; failed to draw reasonable inferences from the evidence; and
    overall rendered a verdict that was unreasonable. We do not accept these
    submissions.

[3]

There were two critical pieces of evidence in this case: the seat in the
    car from which the sale was made, and the description of the sellers hair.

[4]

Officer Payment testified that the seller was in the rear passenger seat
    on the drivers side. Officer Corzato testified that he followed the car in
    question, and that no one exited the car until the appellant exited from the
    rear passenger seat on the drivers side. In other words, the observation of
    the appellant was virtually continuous starting within seconds of the sale. The
    trial judge was entitled to disregard Officer Dikahs evidence as it was
    obviously hearsay and not based on actual observation.

[5]

The trial judge was also entitled to accept the description of the
    appellant given by Officer Payment to the effect that the appellant had long
    hair. This description was consistent with his immediate description of the
    seller as having big, puffy hair. It was reasonable for the trial judge to
    conclude that none of the other occupants of the car had hair matching that
    description.

[6]

For these brief reasons the trial judge did not misapprehend the
    evidence and his verdict of guilt was not unreasonable. The appeal is therefore
    dismissed.

John
    Laskin J.A.

C.W. Hourigan
    J.A.

G. Pardu
    J.A.


